DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18, in the reply filed on 08/04/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.
Claim Objections
Claims 1-18 objected to because of the following informalities:  
The claims recite the term “the apparatus” when it is believed it should recite “the system”. The rejection below will utilize the term “apparatus” merely for the purposes of allowing applicant to easily compare the cited art(s) to the claim.
Claim 7 recites “sized to enclosure”, when it should read “sized to enclose”.  
Appropriate correction is required.
Claim Interpretation
The plain meaning of the term translate is as follows: “to bear, remove, or change from one place, state, form, or appearance to another” (see https://www.merriam-webster.com/dictionary/translate).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 applicant uses the phrase “pipe section” within the preamble, later in the claim recites “at least a portion of the section of pipe” in (a), and further states “the portion of the section of pipe” in (b). The inconsistent naming terminology leaves it unclear as to whether the “pipe section” is the same as “the section of pipe” and whether “at least a portion” is the same as “the portion” recited later on. For examination purposes, “the section of pipe” and “pipe section” will be interpreted to be the same section of pipe, and “at least a portion” and “the portion” will be interpreted to mean the same portion. Applicant is reminded to use consistent terminology throughout the claims.
Claim 1 recites the limitation "the coating" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nozzle box" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the trailer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the nozzle box" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11, 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (US5474097A).
As to claim 1, Lowe discloses an apparatus for cleaning an exterior of a pipe (abstract), the apparatus comprising: an enclosure (see Figs.1-2, combination of refs 19, 26, 28 or refs 12 & 38) which defines an interior size to enclose at least a portion of the pipe (Figs.1-2 ref 70), the enclosure including a sump (bottom of ref 12) which defines a debris retention surface; a spray head (Fis.1 & 4 portion within ref 123 which has multiple of ref 126) having at least one nozzle (Fig.4 ref 126) configured to form a pressurized liquid stream to impact the exterior surface of the pipe in order to remove a portion of coating from the surface and form a mixture of the liquid and entrained debris (Col.4 lines 15-40, 60-61 & Col.8 lines 63-66); a liquid filtration system (Fig.6 ref 146 & Fig.7, more specifically see Fig.7 from refs 163 to ref 184) fluidly connected to the sump, the filtration system having a filter media (either of refs 163 or 182) configured to remove a portion of entrained debris from the mixture to form a liquid stream; and a conveyor (Fig.7 refs 143, 162 and component from ref 162 to ref 164) with a first portion located long a portion of the debris retention surface of the sump (Fig.7 ref 143, which extends from ref 142, thereby being at least some part along the debris retention surface of the sump) and second portion (Fig.7 ref 162 to ref 164) which is spaced apart from the first portion, external to the sump, and carries debris from the sump.
As to claim 2, Lowe teaches the apparatus of claim 1 further comprising a bin for retaining debris for disposal (see Fig.6 refs 150 & 152).
As to claim 3, Lowe teaches the apparatus of claim 1, wherein the debris retention surface is a bottom of the sump (see Figs.1-2 bottom or ref 12 & Col.4 lines 60-61). 
As to claims 4 & 17, Lowe teaches the apparatus of claim 1, wherein the limitation of the filter media being disposable is intended use of the filter media, and a skilled artisan would reasonably expect that the filter is capable of being disposed of and replaced, thereby being disposable. As to the limitation of the filtration system being located to deposit filter media into the disposal bin, it is reasonably expected that any degradation/failure of filter (Fig.7 ref 182) would produce at least some particles of large size that are not recycled and rather flow to the disposal bin (i.e. at least some failed portions of the filter larger than a certain size would be sent through Fig.7 ref 148 to disposal bins ref 150 & 152). Thus, it is also reasonably expected that the location of the filtration system allows for depositing of filter media into the disposal bin.
As to claim 7, Lowe teaches the apparatus of claim 1, wherein the enclosure is size to enclose the entire section of pipe (best seen in Fig.1).
As to claim 9, Lowe teaches the apparatus of claim 1, wherein the sump is internal to the enclosure (see Figs.1-2).
As to claim 10, Lowe teaches the apparatus of claim 1, wherein, in an alternative interpretation, the sump is external to the enclosure (Fig.7 ref 164). In this interpretation, the filtration system is defined the filter ref 182, and the conveyor is defined to be the conduits and pump (see Fig.7 portion extending from ref 164 to ref 170 and until ref 182) defined as the conveyor with first and second portions.
As to claim 11, Lowe teaches the apparatus of claim 1 further comprising a support stand (Fig.1 ref 74) for supporting the section of pipe in the enclosure, the support stand including a roller (Fig.1 ref 72) for selectively rotating the section of pipe in the enclosure (Col.3 lines 45-55).
As to claim 13, Lowe teaches the apparatus of claim 1 further comprising a nozzle box (Figs.1-2 combination of refs 12 and 38) with a shroud (Fig.2 ref 60) in order to reduce splashing (Col.3 lines 40-45).
As to claim 15, Lowe teaches the apparatus of claim 1, wherein the spray head is remotely controllable from outside the enclosure (Col.4 lines 1-5 & Col.8 lines 10-20).
As to claim 16, Lowe teaches the apparatus of claim 1 further comprising a nozzle box (Figs.1-2 combination of refs 12 & 38 or Fig.4 ref 123) within the enclosure, wherein the nozzle box partly encloses the spray head.
As to claim 18, Lowe teaches the apparatus of claim 1, wherein the liquid circulates from the filtration system to the nozzle (see Figs.6-7 ref 144 to ref 145 and to ref 134 in conjunction with Fig.1 ref 134 to ref 123).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US5474097A) in view of Paterni (US20200139555A1).
As to claim 5, Lowe teaches the apparatus of claim 1, having a nozzle box (Figs.1-2 combination of refs 12 & 38 or Fig.4 ref 123) and an arm connected to the nozzle box (Fig.1 ref 34 or Fig.4 ref 122 respectively) which moves the nozzle box relative to the section of pipe (Col.3 lines 27-30 or Col.8 lines 27-39 respectively). As the arms are actuated by a form of controls (Col.8 lines 10-20 & Col.4 lines 1-4) and perform the claimed function, the arm read on a robotic arm. However, assuming arguendo that the phrase robotic arm is specifically termed to mean arm with articulation the following alternative rejection is provided. The use of robotic arms with nozzles is known in the art, as evidenced by Paterni.
Paterni discloses an apparatus for cleaning industrial plants (abstract), including pipes [0009]. The apparatus utilizes a robot arm (see Figs.7A-7B) with telescopic portions (Figs.7A-7B ref 153) for cleaning the inside of an enclosure (see Figs.1 & 9). The robot arm allows for accurate cleaning at remote positions in an automatic and self-learning manner (abstract & [0060]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lowe to include a robotic arm which moves the nozzle box (in this case Lowe Fig.1 ref 123) in an accurate manner, automatic, and self-learning manner (Paterni (abstract & [0060]). A skilled artisan realizes that such a feature would be beneficial for cleaning various lengths of piping.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US5474097A) in view of Heumann (US20060174434A1), Daleside (US20100294314A1), Joseph (US20060185691A1), and/or Chapman (US5092357A) 
As to claim 6, Lowe teaches the apparatus of claim 1, but does not explicitly disclose an air filtration system. However, such systems are well known in the art as evidenced by any/all of Heumann, Daleside, Joseph, and/or Chapman.
 Heumann discloses an art related pipe exterior cleaning apparatus (abstract), wherein it is known to a pipe enclosure (Fig.1) with suction apertures (Fig.1 ref 32) in order to connect to a suction device and prevent environmental contamination (abstract, also [0014 & 0025]). Thus, the suction device and apertures read on an air filtration system as it performs the claimed function of producing a negative pressure.
Daleside discloses an art related pipe cleaning apparatus (abstract), wherein a pipe enclosure (see Fig.1 ref 20) is provided with a suction mechanism (Fig.1 refs 30/32) in order collect and contain any contaminants from escaping [0039 & 0045-0046]. The suction mechanism of Daleside reads on an air filtration system as it performs the claimed function of producing a negative pressure.
Joseph discloses an art related pipe cleaning system (abstract), wherein a cleaning system, including an enclosure (Fig.1 ref 16) that can be cleaned out by a vacuum truck [0039] or a purge system (see Fig.8) via the use of a vacuum pump and carbon canister [0038]. The purge system or vacuum truck read on an air filtration system as it performs the claimed function of producing a negative pressure.
Chapman discloses an art related pipe exterior cleaning apparatus (abstract), wherein it is known to maintain the enclosure at a negative pressure in order to contain any contamination (Col.9 lines 29-35).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lowe to incorporate an air filtration system in order to contain any contaminants and prevent them contaminating the environment (Heumann abstract, [0014 & 0025]; Daleside [0039 & 0045-0046]; Joseph [0038]; and/or Chapman Col.9 lines 29-35)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US5474097A) in view of Citino (US5437296A) and/or Joseph (US20060185691A1)
As to claim 8, Lowe teaches the apparatus of claim 1, but does not disclose a trailer for mounting of the enclosure. However, mounting of enclosures on trailers is well-known in the art of tube cleaning, as evidenced by either of Citino and/or Joseph.
Citino discloses an art related pipe cleaning system (abstract), wherein a cleaning system, including an enclosure (Fig.1 ref 16) is provided on a trailer (see Fig.1 ref 12, abstract, and Col.2 lines 30-35). Providing the cleaning system, including the enclosure, on the trailer increases mobility of the cleaning system.
Joseph discloses an art related pipe cleaning system (abstract), wherein a cleaning system, including an enclosure (Fig.1 ref 16) is provided on a trailer (see Fig.1 ref 12, [0017]). Providing the cleaning system, including the enclosure, on the trailer increases mobility of the cleaning system.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lowe and mount the cleaning apparatus on a trailer in order to increase mobility of the cleaning system. Providing the system on a trailer increases versatility of the apparatus by allowing for cleaning at different sites. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US5474097A) in view of Joseph (US20060185691A1) and evidentiary reference Stryker (US20130117959A1).
As to claim 12, Lowe teaches the apparatus of claim 1, but does not explicitly disclose the filter is removable. However, it is well-known that filters may require cleaning or replacement (Stryker [0032]). Therefore, a skilled artisan would reasonably expect that the filter is removable in order to be replaced. Assuming arguendo that such a feature is not reasonably expected, the following alternative rejection is provided. Removable filters are known in the art as evidenced by Joseph.
Joseph discloses an art related pipe cleaning system (abstract), wherein a cleaning system, including an enclosure (Fig.1 ref 16) and filters for filtering out cleaning fluid [0020 & 0032]. The filters are removably provided, thereby allowing an operator to remove the filters [0037].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lowe such that the filters are removable (Joseph [0037]), in order to allow an operator to replace a filter when necessary (Stryker [0032]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US5474097A) in view of Thomas (US20140093348A1) and Kozy (US20060169302A1)
As to claim 14, Lowe teaches the apparatus of claim 1 further comprising a support stand (Fig.1 ref 74) for supporting the section of pipe in the enclosure and jack screws (Fig.1 ref 24) mounted to a floor of the enclosure which allows for the support stand to move vertically (i.e. translate) relative to a portion of the jack screw. It is believed that the associated shaft mechanism which allows for lifting is capable of reading on a rail and the shaft that is lifted would be interpreted as part of the enclosure which translated relative to the rail. However, assuming arguendo that the jack screw does not read on a rail the following alternative rejection is provided. The usage of rails for moving enclosures having tubular elements is known in the art, as evidenced by either Thomas and/or Kozy.
Thomas discloses an art related apparatus for handling tubular elements during cleaning (abstract), wherein pods (i.e. enclosures) are utilized for handling pipes as they are cleaned and rotated [0052]. The pods are mounted on rails in order to slide the pod up and down to accommodate different length of tubes [0052] and position the tubes accordingly [0075].
Kozy discloses an art related tube cleaning apparatus (abstract) wherein an enclosure (Fig.1 ref 12) is mounted to and movable along rails (Fig.1 refs 32 & 34, also [0023]) in order to align an enclosed tubular element with desired solution tanks for cleaning [0023]. Such a configuration allows for cleaning of the tubular with different solutions if desired.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lowe to include rails mounted to the enclosure to accommodate different lengths of pipe (Thomas [0052]) or allow for movement of the enclosure to different positions for cleaning with different fluids (Kozy [0023]). It is noted that in the modification for cleaning with different fluids, multiple nozzle mechanisms (see Lowe Figs.1- & 3 refs 90 to 123) would be provided and spaced apart accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose (US5267417A) discloses an apparatus for removing coatings from the exterior of a pipe (abstract), wherein a selective filtration means is present (see Fig.12). The filtration means utilizes a conveyor type structure (Fig.12 ref 33C) to separate larger materials and smaller materials of the removed coating (Col.8 lines 40-50).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belkov (RU2372439C1) discloses an apparatus for cleaning of ballast siftings (abstract) and is usable in areas where oil is transported [0001]. The apparatus utilizes a conveyor (ref 26) in order to move particles from the bottom of a container (ref 23) into a separate container (ref 25 & [0023]). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russel (CA2613425A1) discloses a pipe coating removal apparatus (abstract), wherein conveyors (Fig.3 ref 40) are known for moving removed pipe coating into a waste bin (Page 3 lines 9-20).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bamford (US20110030740A1) discloses an apparatus for cleaning pipes, wherein pipe material is collected in a debris area of the enclosure and transferred out (Figs.7-11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US6461231B1) discloses a pipe cleaning machine having an enclosure, sump area, nozzles, and rails (Figs.63-70).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose (US5398461A) discloses a pipe cleaning machine having a filtration system (Fig.15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crawford (US20070246087A1) discloses a tubular cleaning machine (abstract) having a sump and recycling station (Fig.6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carroll (US20050281953A1) discloses a pipe coating machine having a fluid and debris collection and disposal system (Fig.1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711